

116 S1653 IS: To amend section 3063 of title 18, United States Code, and for other purposes.
U.S. Senate
2019-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1653IN THE SENATE OF THE UNITED STATESMay 23 (legislative day, May 22), 2019Mr. Sullivan introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend section 3063 of title 18, United States Code, and for other purposes.1.Powers of the Environmental Protection AgencySection 3063 of title 18, United States Code, is amended—(1)in subsection (a)—(A)by striking paragraph (1); and(B)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively; and(2)by adding at the end the following:(c)The guidelines approved under subsection (b) shall require that a law enforcement officer described in subsection (a) provide notice to appropriate State and local law enforcement agencies before executing and serving any warrant..